88 Ga. App. 490 (1953)
77 S.E.2d 80
BEVERLY
v.
OBSERVER PUBLISHING COMPANY et al.
34661.
Court of Appeals of Georgia.
Decided July 1, 1953.
P. W. Walton, for plaintiff in error.
R. S. Roddenbery, Jr., H. H. Whelchel, Gibson & DeLoache, contra.
*491 FELTON, J.
1. Special damages for the loss of a public office in an election for that office are too remote and speculative to be recoverable. Anderson v. Kennedy, 47 Ga. App. 380, 385 (170 S.E. 555).
2. Where nominal damages are not prayed for and there is no prayer for general damages, nominal damages cannot be recovered. East Side Lumber & Coal Co. v. Barfield, 195 Ga. 505, 508 (24 S.E.2d 681); Barwick v. American Manufacturing Co., 30 Ga. App. 761 (2) (119 S.E. 218); Schuler v. Dearing Chevrolet Co., 76 Ga. App. 570 (4) (46 S.E.2d 611).
3. Where neither general nor nominal damages are sought and the special damages alleged are not recoverable, the plaintiff is not entitled to recover in any amount, although he would have been entitled to nominal or general damages had they been sought. Stewart v. Western Union Telegraph Co., 83 Ga. App. 532 (3) (64 S.E.2d 327); Bush v. Addison, 40 Ga. App. 799, 800 (3) (151 S.E. 526).
4. Code (Ann.) § 105-2002 provides: "In every tort there may be aggravating circumstances, either in the act or the intention, and in that event the jury may give additional damages, either to deter the wrongdoer from repeating the trespass or as compensation for the wounded feelings of the plaintiff." The proper construction of this Code section is that punitive damages may be awarded as damages additional to such as may be primarily recovered in a pending tort action. There must be a right under the pleadings and evidence to recover general, nominal, or special damages. Otherwise, punitive damages could not and would not be additional. In this case, since neither general nor nominal damages are prayed for and the special damages alleged are not recoverable, an action for punitive damages alone remains, and a claim for punitive damages alone will not lie under Code (Ann.) § 105-2002. See Foster v. Sikes, 202 Ga. 122, 126 (42 S.E.2d 441); 25 C. J. S., Damages, 713, § 118; 33 A.L.R. 384 (Annotation); 81 A. L. R. 913 (Annotation).
5. Under the rulings in divisions 1, 2, 3, and 4, above, where a petition alleges only special and punitive damages and the special damages are not recoverable, a general demurrer to the petition must be sustained.
The court did not err in sustaining the general demurrer and in dismissing the action.
Judgment affirmed. Sutton, C. J., and Worrill, J., concur.